Citation Nr: 0727230	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-17 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
status post fracture, right clavicle (dominant).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

In his substantive appeal, received by VA in June 2006, the 
veteran appears to be filing claims for a torn muscle of his 
right arm, as secondary to his service-connected status post 
fracture, right clavicle.  These matters are referred to the 
RO for appropriate action.  

In May 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

During the May 2007 Board hearing, the veteran testified that 
his shoulder had gotten worse since his last examination in 
August 2005.  Hearing transcript at 7.  He also contended 
that the range of motion of his right arm is currently less 
than that measured during the August 2005 examination.  Id.  
In order to apply the rating schedule, accurate medical 
examinations are required with emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, on remand the veteran should be afforded 
another VA examination of his right shoulder.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for his right 
shoulder from the Providence VA Medical 
Center, dated since June 2006.

2.  Schedule the veteran for a VA 
orthopedic examination of his right 
shoulder.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner must 
state whether the claims file was 
reviewed.  All necessary tests should be 
conducted.

The examiner should conduct range of 
motion testing of the right shoulder, 
including abduction.  The examiner is 
asked to describe observed additional 
functional limitations, if any, in 
degrees, caused by pain on motion, excess 
fatigability, weakened movement, or 
incoordination.  The examiner is also 
asked to state any additional functional 
limitations, in degrees of motion, with 
regard to any flare-ups described by the 
veteran, unless this is not possible 
without resorting to pure speculation, in 
which case the examiner should so state.  

The examiner is also asked to state 
whether there is any ankylosis of the 
scapulohumeral articulation or loss of 
head, nonunion, or fibrous union of the 
humerus.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Then, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


